Opinion filed May 16, 2013




                                       In The


        Eleventh Court of Appeals
                                    __________

                                No. 11-12-00364-CR
                                    __________

               ENRIQUE ROBERTO VILLARREAL
                 A/K/A HENRY VILLARREAL
         A/K/A HENRY ROBERT VILLARREAL, Appellant

                                         V.

                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 350th District Court
                                Taylor County, Texas
                             Trial Court Cause No. 8858-D



                     MEMORANDUM OPINION
      Enrique Roberto Villarreal a/k/a Henry Villarreal a/k/a Henry Robert
Villarreal has filed in this court a motion to withdraw his notice of appeal and
dismiss his appeal. Pursuant to TEX. R. APP. P. 42.2, the motion is signed by both
appellant and his counsel.
      The motion is granted. Appellant’s notice of appeal is withdrawn, and the
appeal is dismissed.


                                                PER CURIAM

May 16, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                        2